UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS International Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 26 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary February 28, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 13.36% 19.47% 15.14% 4.55% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.84% 12.60% 13.78% 3.93% MSCI EAFE Index† 15.01% 19.28% 17.60% 6.66% MSCI EAFE US Dollar Hedged Index†† 11.53% 17.89% 14.91% 6.28% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 20.13% 10.31% 5.06% Adjusted for the Maximum Sales Charge (max 5.75% load) 13.22% 9.01% 4.44% MSCI EAFE Index† 22.78% 12.44% 6.91% MSCI EAFE US Dollar Hedged Index†† 26.67% 11.67% 6.65% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 12.88% 18.40% 14.17% 3.63% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 8.88% 15.40% 14.05% 3.63% MSCI EAFE Index† 15.01% 19.28% 17.60% 6.66% MSCI EAFE US Dollar Hedged Index†† 11.53% 17.89% 14.91% 6.28% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 19.06% 9.39% 4.14% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 16.06% 9.25% 4.14% MSCI EAFE Index† 22.78% 12.44% 6.91% MSCI EAFE US Dollar Hedged Index†† 26.67% 11.67% 6.65% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 12.92% 18.53% 14.24% 3.72% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 11.92% 18.53% 14.24% 3.72% MSCI EAFE Index† 15.01% 19.28% 17.60% 6.66% MSCI EAFE US Dollar Hedged Index†† 11.53% 17.89% 14.91% 6.28% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 19.14% 9.46% 4.22% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 19.14% 9.46% 4.22% MSCI EAFE Index† 22.78% 12.44% 6.91% MSCI EAFE US Dollar Hedged Index†† 26.67% 11.67% 6.65% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 13.51% 19.82% 15.49% 4.88% MSCI EAFE Index† 15.01% 19.28% 17.60% 6.66% MSCI EAFE US Dollar Hedged Index†† 11.53% 17.89% 14.91% 6.28% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 20.48% 10.66% 5.39% MSCI EAFE Index† 22.78% 12.44% 6.91% MSCI EAFE US Dollar Hedged Index†† 26.67% 11.67% 6.65% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 13.56% 19.95% 15.64% 5.01% MSCI EAFE Index† 15.01% 19.28% 17.60% 6.66% MSCI EAFE US Dollar Hedged Index†† 11.53% 17.89% 14.91% 6.28% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 20.59% 10.80% 5.53% MSCI EAFE Index† 22.78% 12.44% 6.91% MSCI EAFE US Dollar Hedged Index†† 26.67% 11.67% 6.65% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.21%, 2.13%, 2.02%, 0.92% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† MSCI EAFE US Dollar Hedged Index is designed to provide exposure to equity securities in developed international stock markets, while at the same time mitigating exposure to fluctuations between the value of the US dollar and selected non-US currencies. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ Portfolio Management Team The following portfolio managers were responsible for the fund until February 28, 2014: Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. — Portfolio Manager, Market Research Strategies: Frankfurt. — MS, University of Muenster. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. — Euro Equity Portfolio Manager in the team "Insurance Solutions": Frankfurt. — Joined Deutsche Asset & Wealth Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. — Graduated from banking academy; Completed bank training program at Commerzbank, Mannheim. Johannes Prix, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. — Portfolio Manager, Market Research Strategies: Frankfurt. — Joined Deutsche Asset & Wealth Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. — MSc in Mathematics from University of Graz; PhD in Finance from Vienna University of Economics. Effective February 28, 2014, the fund changed its management process and portfolio management team. For a description of the new management process, please see the supplement dated January 31, 2014 to the fund's current prospectus posted on dws-investments.com. The following portfolio manager is responsible for the fund effective February 28, 2014: Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with 7 years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc and Morgan Stanley. — PhD in Chemistry, Princeton University; CFA Charterholder. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2014 (32.4% of Net Assets) Country Percent 1. Roche Holding AG Developer of pharmaceutical and chemical products Switzerland 4.8% 2. Royal Dutch Shell PLC Explores, produces and refines petroleum Netherlands 4.0% 3. ING Groep NV Provider of financial services Netherlands 3.9% 4. BHP Billiton Ltd. Producer of petroleum, minerals and steel products Australia 3.2% 5. Bayerische Motoren Werke AG Manufactures and sells luxury cars and motorcycles worldwide Germany 3.1% 6. Nestle SA A multinational company that markets a wide range of food products Switzerland 2.9% 7. Capita PLC An international business process outsourcing and professional services company United Kingdom 2.8% 8. BOC Hong Kong (Holdings) Ltd. Provider of financial products and services to retail corporate customers Hong Kong 2.8% 9. Adidas AG Manufactures sports shoes and sports equipment Germany 2.5% 10. DNB ASA Provides various banking services Norway 2.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 45 for contact information. Investment Portfolio as of February 28, 2014 (Unaudited) Shares Value ($) Common Stocks 98.4% Australia 7.3% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Lend Lease Group Macquarie Group Ltd. Rio Tinto Ltd. Sydney Airport (Cost $53,952,370) Belgium 1.9% Anheuser-Busch InBev NV Delhaize Group SA (Cost $13,852,122) Denmark 2.1% Coloplast AS "B" Novo Nordisk AS ''B" TDC A/S (Cost $11,967,423) Finland 0.9% Fortum Oyj Nokia Oyj* (Cost $5,998,185) France 8.3% Airbus Group NV AXA SA BNP Paribas SA Dassault Systemes L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Publicis Groupe Renault SA Sanofi Technip SA Total SA (Cost $57,665,102) Germany 10.2% Adidas AG Allianz SE (Registered) Bayerische Motoren Werke AG Deutsche Post AG (Registered) Fresenius Medical Care AG & Co. KGaA Linde AG Metro AG (Cost $67,809,200) Hong Kong 3.4% BOC Hong Kong (Holdings) Ltd. Noble Group Ltd. (Cost $25,801,814) Italy 2.9% Atlantia SpA Snam SpA UniCredit SpA (Cost $17,880,657) Japan 18.4% Bridgestone Corp. Canon, Inc. FANUC Corp. Hitachi Ltd. Japan Tobacco, Inc. Keyence Corp. Marubeni Corp. Mitsubishi Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsui & Co., Ltd. Mizuho Financial Group, Inc. Nabtesco Corp. SoftBank Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. Suzuki Motor Corp. Toyota Motor Corp. (Cost $131,552,377) Netherlands 9.5% Aegon NV Akzo Nobel NV ING Groep NV (CVA)* Koninklijke DSM NV Royal Dutch Shell PLC "B" (Cost $54,917,911) Norway 2.9% DNB ASA Telenor ASA (Cost $14,143,292) Singapore 0.5% United Overseas Bank Ltd. (Cost $3,615,425) Spain 2.5% Enagas SA Iberdrola SA Inditex SA Repsol SA (Cost $18,791,035) Sweden 2.1% Sandvik AB TeliaSonera AB (Cost $15,564,194) Switzerland 10.3% Adecco SA (Registered)* Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) Swiss Life Holding AG (Registered)* UBS AG (Registered)* (Cost $65,091,825) United Kingdom 14.3% Anglo American PLC British American Tobacco PLC Capita PLC Centrica PLC Diageo PLC Inmarsat PLC Old Mutual PLC Prudential PLC SABMiller PLC Vodafone Group PLC WPP PLC (Cost $93,323,522) United States 0.9% Verizon Communications, Inc. (Cost $7,030,760) Total Common Stocks (Cost $658,957,214) Cash Equivalents 1.1% Central Cash Management Fund, 0.06% (a) (Cost $8,608,487) % of Net Assets Value ($) Total Investment Portfolio (Cost $667,565,701)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $667,786,485. At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $117,343,924. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $126,077,337 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,733,413. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. CVA: Certificaten Van Aandelen (Certificate of Stock) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
